PNG
    media_image1.png
    424
    763
    media_image1.png
    Greyscale

This letter is in response to the 37 C.F.R. § 1.181 petition timely filed on April 14,2021 to withdraw the finality of the Office action mailed March 18, 2021 because it was improper. The petition is timely filed since it is filed within two months of the mailing date of the final rejection. 

BACKGROUND 
Relevant parts of the prosecution history are summarized below.
A Non-Final Office Action was mailed on August 5, 2020 rejecting claims 1, 4, 13, 17, 19-25, 43,47, 58 and 60-64 for the following;
Claims 1,4, 13, 17, 19-25, 43, 47, 58, and 60-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
Claim(s) 1,13, 25, 43, 47, 60-62, 63 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warton et al. (BMC Genomics, Vol. 15, No. 476, pages 1 -13, June 15, 2014);
Claims 1,4, 13, 17, 19-21,23-25, 43, 47, 58, 60-61,63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radpour et al. (PLOS Vol. 6, No. 1, pages el 6080, January 2011) in view of Zhang et al. (Genes, Vol. 1, pages 85-101,2010);
s 1,4, 13, 17, 19-23, 25, 43, 58, 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (J. of Molecular Diagnostics, Vol. 14, No. 4, pages 346-355, July 2012) in view of Zhang et al. (Genes, Vol. 1, pages 85-101,2010); 
Claims 1, 4, 13, 17, 19-25, 43, 47, 58, 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herold et al. (US 2014-0256574, September 11,2014) in vie16. 
Claims 1, 4, 13, 17, 19-25, 43, 47 and 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar et al. (EMBO Journal, Vol. 31, pages 1405-1426, 2012) in view of Herold et al. (US 2014-0256574, September 11,2014) in view of Zhang et al. (Genes, Vol. 1, pages 85-101,2010).w of Zhang et al. (Genes, Vol. 1, pages 85-101,2010);
Applicant’s December 7, 2020 amendment traversed the above rejections after amending claims 1 and 63 and adding new claims: 66-71. 
 
A Final Office Action was mailed on March 18, 2021 rejecting claims 1, 4, 13, 17, 19-25, 43, 47 and 58-61 and new claims 66-69 and raising new grounds of rejections by rewriting each of the rejections to incorporate a new reference: Sun et al., Frontiers in Genetics, 5: 5:150 (2014). The action was made final, as being “necessitated by applicant’s amendment”  

On April 14, 2021, applicants submitted a petition requesting withdrawal of the finality of the Office action of March 12, 2021 as being “premature” by raising a new reference Sun et al., Frontiers in Genetics, 5: 5:150 (2014) as not being necessitated by amendment. 


RELEVANT PROVISIONS:

MPEP § 706.07 Final Rejection [R-11.2013]  (in relevant part)
Before final rejection is in order a clear issue should be developed between the examiner and applicant. To bring the prosecution to as speedy conclusion as possible and at the same time to deal justly by both the applicant and the public,… .”
The examiner should never lose sight of the fact that in every case the applicant is entitled to a full and fair hearing, and that a clear issue between applicant and examiner should be developed, if possible, before appeal. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

  STATEMENT OF GROUNDS
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In making the final rejection, all outstanding grounds of rejection of record should be carefully reviewed, and any such grounds relied on in the final rejection should be reiterated. They must also be clearly developed to such an extent that applicant may readily judge the advisability of an appeal unless a single previous Office action contains a complete statement supporting the rejection….”
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

MPEP § 706.07(a) Final Rejection, When Proper on Second Action [R-10.2019]  
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).  …  . 
DISCUSSION

In relevant part, the petitioner argues that the final office action raised new grounds of rejection by modifying previously presented rejections by incorporating a newly presented reference (Sun et al., Frontiers in Genetics, 5: 5:150 (2014): not provided by an IDS with a fee) which was not a result of applicant’s claim amendments; particularly claim 1.

Applicants’ argument is well taken and persuasive

In the Final Office Action, the Examiner modified both obviousness rejections and the 101 rejection, to include the Sun et al., reference.

With regard to the modified 101 rejection, Sun was introduced to demonstrate that the method of quantification was known in the prior art pertinent to the 101 (step 2B) analysis as follows:

Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence. Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method 

See Final Rejection pages 8-11. 

An example of modification of obviousness is illustrated by the following rejection: 

Claims 1,13, 25, 43, 47, 60-62, 63, 66, 69, is obvious over Warton et al. (BMC Genomics, Vol. 15, No. 476, pages 1 -13, June 15, 2014) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014). 

After reciting the Sun teaching in the same manner as in the 101 teaching above, the following obviousness statement was newly presented: 

Therefore, it would have been prima facie obvious to the ordinary artisan prior to the instant invention to have modified the methylation analysis method of Warton to use the single molecule detection method of Sun. Sun specifically teaches the express benefits of using the Next Gen methylation detection methods that analyze individual molecules over the previously used cloning approaches. The benefits include higher throughput, increased resolution and improved efficiency of time and resources as well as ability to understand the dynamics and mechanisms by which methylation interacts. 

See Final pages 12-14.

Regarding the citation of the Sun reference in the Final Office action it is noted that steps c-e of claim 1 including “deep sequencing” ; ascertaining “methylation status”  and “methylation pattern of individual DNA”;  and Sun) were present PRIOR to the amended claim set relied upon for purposes of the final rejection. Accordingly, citing the Sun reference teaching does not appear to be  necessitated by applicant’s amendment for both the 101 and 103 rejections.

Additionally, the above 103 rejection, modified to incorporate the newly cited Sun reference for motivation to arrive at steps c-e of the claimed method, changed the “thrust” of the 103 rejection which was not a result of applicant’s amendment. See e.g. MPEP 1207.03(a) and In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976).

Further, neither the rejections themselves, nor the final office action as a whole, indicate a nexus between the Sun reference teaching and any amendment or added new claim to justify making the action final as being necessitated by applicant’s amendment. 

Thus, it is not proper for an Office action to be made final when the examiner introduces multiple new rejections under 101 and 103, containing a new reference that was neither necessitated by applicants’ amendment of the claims nor based on an information disclosure statement filed during the period set forth in 37 CFR 1.97(c).  
.
Accordingly, for all the above reasons, the March 18, 2021 Final Office was improperly made final. 

DECISION

The petition is GRANTED.

Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/GARY JONES/Gary Jones

Director, Technology Center 1600